United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
L.J., Appellant
and
PEACE CORPS, VOLUNTEER SERVICES,
Washington, DC, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 15-0188
Issued: March 25, 2016

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA H. FITZGERALD, Deputy Chief Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On October 27, 2014 appellant filed a timely appeal of July 30 and September 11, 2014
decisions of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.2
ISSUE
The issue is whether appellant has established disability for the periods May 28 to 30,
2014 and on or after June 3, 2014 causally related to her employment injury.

1
2

5 U.S.C. § 8101 et seq.

The Board notes that, following the September 11, 2014 decision, OWCP received additional evidence.
However, the Board may only review evidence that was in the record at the time OWCP issued its final decision.
See 20 C.F.R. § 501.2(c)(1); M.B., Docket No. 09-176 (issued September 23, 2009); J.T., 59 ECAB 293 (2008);
G.G., 58 ECAB 389 (2007); Donald R. Gervasi, 57 ECAB 281 (2005); Rosemary A. Kayes, 54 ECAB 373 (2003).

FACTUAL HISTORY
On May 12, 2014 appellant, then a 28-year-old Peace Corps volunteer in Namibia, filed
an occupational disease claim (Form CA-2) alleging that on March 27, 2014 she first realized
that her pregnancy was due to her employment. OWCP accepted her claim for an incidental
pregnant state.3
In a June 11, 2014 attending physician’s report (Form CA-20), Dr. Monica Brown, a
treating physician Board-certified in obstetrics and gynecology, diagnosed pregnancy with early
vomiting and nausea. She noted that appellant had been hospitalized with hyperemesis
gravidarum on May 23 to 27, and May 31 to June 2, 2014. Dr. Brown indicated no other period
of disability from performing appellant’s job.
Appellant filed a claim for wage-loss compensation (Form CA-7) for the period May 27
to June 9, 2014.
In a letter dated June 26, 2014, OWCP informed appellant that her claim was not payable
in its entirety. It stated that it had authorized payment for wage-loss compensation for the
periods May 23 to 27 and May 30 to June 1, 2014 as the evidence showed that she had been
hospitalized on those dates. The record reflects that appellant received supplemental roll
payments from May 23 to 27, 2014 and from May 31 to June 2, 2014. Appellant’s claim for
wage-loss compensation for the periods May 28 to 30, and June 3, 2014 to the present was
denied as she had not submitted any medical evidence supporting her claim of disability. OWCP
advised her to submit a medical narrative from her treating physician explaining why she was
unable to perform her volunteer duties due to her pregnancy. It gave appellant 30 days to
provide this information.
Following OWCP’s letter requesting additional information, appellant submitted a claim
for wage-loss compensation (Form CA-7) for the period June 10 to 23, 2014.
In a letter dated July 11, 2014, OWCP informed appellant that her claim for wage-loss
compensation on and after June 10, 2014 was not payable as there was no medical evidence
supporting disability due to the accepted condition. Appellant was advised as to the medical
evidence required to establish her claim and given 30 days to provide this information.
On July 24, 2014 OWCP received appellant’s claims for wage-loss compensation (CA-7
forms) for the period June 24 to July 21, 2014, and a July 24, 2014 attending physician’s report
(Form CA-20) from Dr. Lisa Martinez-Franco, a treating physician specializing in obstetrics and
gynecology. Dr. Martinez-Franco indicated a period of partial disability for the period July 24 to
November 26, 2014 due to appellant “suffering from nausea and vomiting during pregnancy.”
She advised that the condition of hyperemesis gravidarum might result in appellant being
disabled from performing the duties of her job. Dr. Martinez-Franco further advised that the
frequency and severity of the symptoms were unpredictable.

3

On May 11, 2014 appellant was medically separated from the employing establishment.

2

By decision dated July 30, 2014, OWCP informed appellant that her claim for wage-loss
compensation for the period May 28 to 30 and June 3 to 9, 2014 was denied. It noted that
appellant stopped work on May 28, 2014 and that the medical evidence failed to show that her
pregnancy disabled her from performing the duties of her volunteer position.
In correspondence dated August 13, 2014, OWCP requested from Dr. Martinez-Franco
clarification of appellant’s current medical status and disability. It then set forth questions for
her to answer regarding appellant’s current condition.
By decision dated September 11, 2014, OWCP denied appellant’s claim for wage-loss
compensation on and after June 10, 2014. It found that the medical evidence submitted failed to
establish that she was totally disabled from performing her duties as a volunteer due to her
pregnancy.
LEGAL PRECEDENT
An employee seeking benefits under FECA4 has the burden of proof to establish the
essential elements of his or her claim by the weight of the evidence.5 For each period of
disability claimed, the employee has the burden of establishing that she was disabled for work as
a result of the accepted employment injury.6 Whether a particular injury causes an employee to
become disabled for work, and the duration of that disability, are medical issues that must be
proved by a preponderance of probative and reliable medical opinion evidence.7
Under FECA the term “disability” means incapacity, because of an employment injury, to
earn the wages that the employee was receiving at the time of injury.8 Disability is, thus, not
synonymous with physical impairment which may or may not result in an incapacity to earn
wages.9 An employee who has a physical impairment causally related to his or her federal
employment, but who nonetheless has the capacity to earn the wages he or she was receiving at
the time of injury, has no disability and is not entitled to compensation for loss of wage-earning
capacity.10 When, however, the medical evidence establishes that the residuals or sequelae of an
employment injury are such that, from a medical standpoint, they prevent the employee from
continuing in her employment, she is entitled to compensation for any loss of wages.

4

Supra note 1.

5

See Amelia S. Jefferson, 57 ECAB 183 (2005); see also Nathaniel A. Milton, 37 ECAB 712 (1986); Joseph M.
Whelan, 20 ECAB 55 (1968).
6

See Amelia S. Jefferson, id.; see also David H. Goss, 32 ECAB 24 (1980).

7

See Edward H. Horton, 41 ECAB 301 (1989).

8

S.M., 58 ECAB 166 (2006); Bobbie F. Cowart, 55 ECAB 746 (2004); Conard Hightower, 54 ECAB 796
(2003); 20 C.F.R. § 10.5(f).
9

Roberta L. Kaaumoana, 54 ECAB 150 (2002).

10

Merle J. Marceau, 53 ECAB 197 (2001).

3

The Board will not require OWCP to pay compensation for disability in the absence of
medical evidence directly addressing the specific dates of disability for which compensation is
claimed. To do so, would essentially allow an employee to self-certify their disability and
entitlement to compensation.11
ANALYSIS
OWCP accepted appellant’s claim for incidental pregnancy. Appellant received wageloss compensation for disability May 23 to 27 and May 30 to June 2, 2014. By decision dated
July 30, 2014, OWCP denied her claim for wage-loss compensation for the periods May 28 to
30, and June 3 to 9, 2014. On September 11, 2014 it issued a decision denying appellant’s claim
for wage-loss compensation on and after June 10, 2014. Appellant has the burden of establishing
by the weight of the substantial, reliable, and probative evidence, a causal relationship between
her claimed disability for the periods in question and the accepted condition.12
The only medical evidence appellant submitted relevant to disability for the periods
May 28 to 30 and June 3 to July 23, 2014 is a June 11, 2014 attending physician’s report from
Dr. Brown. OWCP paid wage-loss compensation for the dates Dr. Brown indicated that
appellant had been hospitalized with hyperemesis, which were May 5 to 7, 23 to 27, and May 31
to June 2, 2014. Appellant has not submitted any evidence establishing that she was totally
disabled from performing her job as a volunteer for the periods in question due to the accepted
incidental pregnant state. It is her burden of proof to provide evidence from a qualified
physician to establish her claim for wage-loss compensation for total disability for any period of
time. Thus, the Board finds that she has failed to meet her burden of proof.
In support of her claim for wage-loss compensation for the period July 24 to
November 26, 2014, appellant submitted attending physician reports by Dr. Martinez-Franco.
Dr. Martinez-Franco indicated that appellant was partially disabled for the entire period July 24
to November 26, 2014 as appellant was “suffering from nausea and vomiting during pregnancy.”
She advised that the condition of hyperemesis gravidarum might result in appellant being
disabled from performing the duties of her job. Dr. Martinez-Franco further advised that the
frequency and severity of the symptoms were unpredictable. The Board finds that this evidence
is not sufficient to establish appellant’s disability from performing her job as a volunteer for the
period July 24 to November 26, 2014.
Dr. Martinez-Franco’s opinion that appellant might require time and days off work in the
future due to the unpredictable frequency and severity of her hyperemesis gravidarum symptoms
is based on a fear of future injury. It is well established that the possibility of future injury or
disability is not a basis for payment of compensation.13 Dr. Martinez-Franco’s July 24, 2014
opinion related appellant’s disability from July 24 to November 26, 2014 to future possible
periods of disability rather than to appellant’s current condition or disability. As her opinion
11

See William A. Archer, 55 ECAB 674 (2004); Fereidoon Kharabi, 52 ECAB 291 (2001).

12

Alfredo Rodriguez, 47 ECAB 437 (1996).

13

I.J., 59 ECAB 408 (2008); Manuel Gill, 52 ECAB 282, 286 n.5 (2001).

4

regarding disability is based on a possibility of disability rather than actual disability, it is
insufficient to support her claim for wage-loss compensation for the period in question.
Therefore, the Board finds that appellant has not established that she was disabled for the period
July 24 to November 26, 2014.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not established that she was disabled for the periods
May 28 to 30, and on or after June 3, 2014 causally related to her employment injury.
ORDER
IT IS HEREBY ORDERED THAT the decisions of the Office of Workers’
Compensation Programs dated September 11 and July 30, 2014 are affirmed.14
Issued: March 25, 2016
Washington, DC

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

14

James A. Haynes, Alternate Judge, participated in the preparation of this decision but was no longer a member
of the Board effective November 16, 2015.

5

